DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/15/22 has been entered.  Claims 1- 4, 6, 9, 12, 16 and 19- 20 are amended.  Claims 5, 8, 13- 15 and 18 are withdrawn as being directed to a non-elected invention.  Claims 1- 4, 6- 7, 9- 12, 16- 17 and 19- 20 are addressed by this Action.
Response to Arguments
The amendment to the Specification, filed 6/15/22 is acknowledged and accepted.  The objection to the Specification Brief Description of the Drawings in the Non-Final Office Action, mailed 3/15/22 is withdrawn.
Applicant’s amendment has obviated the claim objections made in in the Non-Final Office Action, mailed 3/15/22.  As such, the claim objections in the Non-Final Office Action, mailed 3/15/22 are withdrawn.
Applicant’s arguments, see p. 9 of applicant’s Remarks, filed 6/15/22, with respect to the rejection of claims 1, 7, 9, 16- 17 and 19- 20 under 35 U.S.C. 102(a) as being anticipated Gharibadeh have been fully considered and are persuasive because, with respect to amended claim 1, Gharibadeh does not disclose the subject matter of previous claim 2 regarding a thumb wheel and because, with respect to claim 16, Gharibadeh does not disclose the newly added limitations regarding a thumb wheel.  The rejection of claims 1, 7, 9, 16- 17 and 19- 20 under 35 U.S.C. 102(a) as being anticipated Gharibadeh has been withdrawn. 
Applicant’s arguments, see p. 9 of applicant’s Remarks, filed 6/15/22, with respect to the rejection of claims 1- 4, 6, 10- 12, 16- 17 and 19- 20 under 35 U.S.C. 102(a) as being anticipated Knippel have been fully considered but they are not persuasive.  In response to applicant’s argument that locking member 80 is not in contact with the rotatable deployment actuator 21 of Knippel, the Office respectfully reiterates p. 8 of the Non-Final Office Action, mailed 3/15/22, which explains that the locking member 80 and the rotatable deployment actuator 21 are in contact indirectly via spring 81 positioned between the inner end of the locking member and the end surface 68 of the socket 73 as shown in Fig. 2 (P. [0036]).  It is noted that the claim does not require direct contact.
It is noted that amended claim 2 and amended claim 20 which include new features as discussed on p. 10 of applicant’s Remarks, filed 6/15/22 are addressed by the newly added Jackson reference.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In the interests of compact prosecution, the examiner called applicant on 9/23/22 and discussed adding the subject matter of claim 7 into the independent claims via Examiner’s Amendment.  Applicant did not agree to the proposed amendment and requested that this Action be sent for applicant’s consideration (See attached Interview Summary).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3- 4, 6, 10- 12, 16- 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knippel et al. (US Pub. No. 2012/0123528 A1).  Knippel is cited in the Non-Final Office Action, mailed 3/15/22.

    PNG
    media_image1.png
    756
    871
    media_image1.png
    Greyscale

Regarding claim 1, Knippel discloses a multipurpose handle for delivery or retrieval of a medical device (abstract), the multipurpose handle comprising: 
an elongate handle body (30) (Figs. 1- 3) having a proximal end extending to a distal end defining a longitudinal axis, the elongate handle body (30) having a cutout (34) (Figs. 1- 2) defining a movement space therein; 
a thumb wheel (21) (Figs. 1- 2) having a proximal face (FP) and a distal face (FD) (See Annotated Fig. 2) disposed within the cutout of the elongate handle body (34) and connected to the medical device (described, not shown) (P. [0028] - - prosthetic heart valve or other types of self-expanding collapsible stents; it is noted that a medical device is not positively recited in the claim), the thumb wheel (21) being movable within the cutout (34) along the longitudinal axis and rotatable within the cutout (34) (Ps. [0035], [0036] - - rotation of the deployment actuator 21 in one direction… causes the threaded rod 36 to move … at the same time pushing the carriage assembly 40 proximally through the elongated space 34. Similarly, rotation of the deployment actuator 21 in the opposite direction causes the threaded rod 36 to move … at the same time pulling the carriage assembly distally through the elongated space 34; Simultaneously depressing both locking members 80 against the bias of the springs 81 causes the pins 83 to move out of engagement with the notches 37, thereby freeing … the deployment actuator 21 to move longitudinally relative to the frame 30);
a locking member (80) (Figs. 1- 2) connected to the elongate handle body (30) and movable between a locked position and unlocked position, the locking member (80) being in contact with the thumb wheel (21) and restricting movement of the thumb wheel (21) along the longitudinal axis in the locked position (P. [0036] - - locking coupler 60 to actuator 21 of actuation button (40) prevents translation of actuation button (40), unlocking frees coupler 60 and actuator 21 to allow actuation button (40) to move longitudinally; when engaged in the locking position, locking member (80) is indirectly in contact with the actuator 21 of the actuation button (40) via spring 81 positioned between the inner end of the locking member and the end surface 68 of the socket 73 as shown in Fig. 2).
Regarding claim 3, Knippel further discloses wherein the thumb wheel (21) includes fins (F) disposed on the circumference of the thumb wheel (See Annotated Fig. 2 - - ridges, ribs or fins on surface of thumb wheel (21)).
Regarding claim 4, Knippel further discloses wherein in the locking position, the locking member (80) is in contact with the distal face of the thumb wheel (FD) (P. [0036] - - when engaged in the locking position, locking member (80) is indirectly in contact with the distal face of the thumb wheel (FD) via spring 81 positioned between the inner end of the locking member and the end surface 68 of the socket 73 as shown in Fig. 2).
Regarding claim 6, Knippel further discloses, wherein the thumb wheel (21) includes a tactile bump (F) (See Annotated Fig. 2 - - ridges, ribs or fins on surface of thumb wheel (21) form a tactile bump).
Regarding claim 10, Knippel further discloses wherein the locking member (80) includes a spring (81) (Fig. 2) configured to hold the locking member (80) in the locked position or unlocked position (P. [0036] - - locking members 80 are biased laterally outward from the lateral sides 66 by a spring 81 positioned between the inner end of the locking member and the end surface 68 of the socket 73).
Regarding claim 11, Knippel further discloses wherein the spring (81) exhibits a force to hold the locking member (80) in the locked position or the unlocked position, such that an external force applied to the locking member (80) that overcomes the force of the spring (81) is able to cause the locking member (80) to move from the unlocked position to the locked position or from the locked position to the unlocked position (P. [0036] - - Simultaneously depressing both locking members 80 against the bias of the springs 81 causes the pins 83 to move out of engagement with the notches 37, thereby freeing the coupler 60 and the deployment actuator 21 to move longitudinally relative to the frame 30).
Regarding claim 12, Knippel further discloses wherein the actuation button (40) further comprises one or more protrusions (36) (Fig. 1) configured to prevent the actuation button (40) from being removed from the elongated body (30) (Ps. [0033]- [0034] - - threaded rod (36) extension/ protrusion  of actuation button (40) is longer than the anticipated maximum travel distance of the actuation button (40) within the cut out (34) so that actuation button (40) cannot be withdrawn from elongated body (30)).
Regarding claim 16, Knippel discloses a medical device delivery system comprising: 
an outer sheath (24) (Fig. 1); 
a medical device (described, not shown) (P. [0028] - - prosthetic heart valve or other types of self-expanding collapsible stents), located at least partially within the outer sheath (24) in an initial configuration ready for deployment (See Fig. 1) (P. [0028] - - catheter assembly 16 is adapted to receive a collapsible prosthetic heart valve (not shown) in a compartment 23 defined around an inner shaft 26 and covered by a distal sheath 24); and 
a multipurpose handle (10) (Fig. 1) connected to the outer sheath (24) and the medical device (described, not shown) (P. [0028] - - prosthetic heart valve or other types of self-expanding collapsible stents), the handle (10) comprising:
an elongate handle body (30) (Figs. 1- 3) having a proximal end extending to a distal end defining a longitudinal axis, the elongate handle body (30) having a cutout (34) (Figs. 1- 2) defining a movement space therein; 
a thumb wheel (21) (Figs. 1- 2) disposed within the cutout of the elongate handle body (34) and connected to the medical device (described, not shown) (P. [0028] - - prosthetic heart valve or other types of self-expanding collapsible stents; it is noted that a medical device is not positively recited in the claim), the thumb wheel (21) being movable slidably within the cutout (34) along the longitudinal axis and rotatable within the cutout (34) (Ps. [0035], [0036] - - rotation of the deployment actuator 21 in one direction… causes the threaded rod 36 to move … at the same time pushing the carriage assembly 40 proximally through the elongated space 34. Similarly, rotation of the deployment actuator 21 in the opposite direction causes the threaded rod 36 to move … at the same time pulling the carriage assembly distally through the elongated space 34; Simultaneously depressing both locking members 80 against the bias of the springs 81 causes the pins 83 to move out of engagement with the notches 37, thereby freeing … the deployment actuator 21 to move longitudinally relative to the frame 30);
a locking member (80) (Figs. 1- 2) connected to the elongate handle body (30) and movable between a locked position and unlocked position, the locking member (80) being in contact with the thumb wheel (21) and restricting movement of the thumb wheel (21) along the longitudinal axis in the locked position (P. [0036] - - locking coupler 60 to actuator 21 of actuation button (40) prevents translation of actuation button (40), unlocking frees coupler 60 and actuator 21 to allow actuation button (40) to move longitudinally; when engaged in the locking position, locking member (80) is in contact with the actuator 21 of the actuation button (40) via spring 81 positioned between the inner end of the locking member and the end surface 68 of the socket 73 as shown in Fig. 2).
Regarding claim 17, Knippel further discloses wherein the medical device (described, not shown) (P. [0028] - - prosthetic heart valve or other types of self-expanding collapsible stents) is a stent.
Regarding claim 19, Knippel further discloses configured for delivering or retrieving the medical device (described, not shown) (P. [0028] - - prosthetic heart valve or other types of self-expanding collapsible stents) from a targeted site in a vasculature of a patient (P. [0002] - - transcatheter delivery of collapsible prosthetic heart valves).

Claim(s) 2, 9, 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US Pat. No. 5,613,973).
Regarding claim 2, Jackson discloses a multipurpose handle for delivery or retrieval of a medical device (Abstract; Col. 13, l. 41- 57 - - multipurpose handle 214 for medical grasper 220 capable of retrieving a medical device), the multipurpose handle comprising:
an elongate handle body (214) (Figs. 12- 13) having a proximal end extending to a distal end defining a longitudinal axis, the elongate handle body having a cutout (286, 288) (Figs. 12- 13) defining a movement space therein;
a thumb wheel (296) (Figs. 12- 15) having a proximal face and a distal face, the thumb wheel (296) disposed within the cutout of the elongate handle body (286, 288) and connected to the medical device (14) (Fig. 12), the thumb wheel (296) being movable within the cutout (286, 288) along the longitudinal axis and rotatable within the cutout (286, 288) (Col. 13, l. 30- 40 - - Collar 296 is connected to drive rod 218 by a connection means comprising a pin 310 … That way, pin 310 connects drive rod 218 to collar 296 which is axially slidable along handle slots 286 and 288 while annular recess 300 in collar 296 provides for 360.degree. of rotation of collar 296 around handle 214);
a locking member (304) (Figs. 12, 15) connected to the elongate handle body (214) and movable between a locked position and unlocked position, the locking (304) member being in contact with the thumb wheel (296) and restricting movement of the thumb wheel (296) along the longitudinal axis in the locked (Col. 13, l. 41- 57),
wherein the locking member (304) is configured to have an unlocked state in which the locking member (304) remains in the unlocked position until forced by a user to the locked position, and wherein the thumb wheel (296) is movable slidably within the cutout (286, 288) along the longitudinal axis while the locking member (304) remains in the unlocked state position (Col. 13, l. 41- 57- - screw 304 provides a locking means when it is threaded into opening 302 by turning thumb wheel 306 in a first direction to contact handle 214 so that collar 296 is prevented from being moved axially along handle 214. Turning locking screw 306 in a second, opposite direction moves locking screw 306 to a position, spaced from handle 214. This disables the locking means and enables the collar 296 to be both rotated annularly around handle 214 to change the annular position of the locking means and to be moved axially along handle slots 286 and 288 to deploy the second section 232 of the strap 220 and to adjust the size of the loop 234).
Regarding claim 9, Jackson discloses a multipurpose handle for delivery or retrieval of a medical device (Abstract; Col. 13, l. 41- 57 - - multipurpose handle 214 for medical grasper 220 capable of retrieving a medical device), the multipurpose handle comprising:
an elongate handle body (214) (Figs. 12- 13) having a proximal end extending to a distal end defining a longitudinal axis, the elongate handle body having a cutout (286, 288) (Figs. 12- 13) defining a movement space therein;
a thumb wheel (296) (Figs. 12- 15) having a proximal face and a distal face, the thumb wheel (296) disposed within the cutout of the elongate handle body (286, 288) and connected to the medical device (14) (Fig. 12), the thumb wheel (296) being movable within the cutout (286, 288) along the longitudinal axis and rotatable within the cutout (286, 288) (Col. 13, l. 30- 40 - - Collar 296 is connected to drive rod 218 by a connection means comprising a pin 310 … That way, pin 310 connects drive rod 218 to collar 296 which is axially slidable along handle slots 286 and 288 while annular recess 300 in collar 296 provides for 360.degree. of rotation of collar 296 around handle 214);
a locking member (304) (Figs. 12, 15) connected to the elongate handle body (214) and movable between a locked position and unlocked position, the locking (304) member being in contact with the thumb wheel (296) and restricting movement of the thumb wheel (296) along the longitudinal axis in the locked (Col. 13, l. 41- 57),
wherein the longitudinal axis of the elongated body (214) and a longitudinal axis of the locking member (304) are located such that the locking member (304) rotates into the elongated body (214) (See Fig. 15) (Col. 13, l. 41- 57 - - screw 304 provides a locking means when it is threaded into opening 302 by turning thumb wheel 306 in a first direction to contact handle 214 so that collar 296 is prevented from being moved axially along handle 214).
Regarding claim 12, Jackson discloses a multipurpose handle for delivery or retrieval of a medical device (Abstract; Col. 13, l. 41- 57 - - multipurpose handle 214 for medical grasper 220 capable of retrieving a medical device), the multipurpose handle comprising:
an elongate handle body (214) (Figs. 12- 13) having a proximal end extending to a distal end defining a longitudinal axis, the elongate handle body having a cutout (286, 288) (Figs. 12- 13) defining a movement space therein;
a thumb wheel (296) (Figs. 12- 15) having a proximal face and a distal face, the thumb wheel (296) disposed within the cutout of the elongate handle body (286, 288) and connected to the medical device (14) (Fig. 12), the thumb wheel (296) being movable within the cutout (286, 288) along the longitudinal axis and rotatable within the cutout (286, 288) (Col. 13, l. 30- 40 - - Collar 296 is connected to drive rod 218 by a connection means comprising a pin 310 … That way, pin 310 connects drive rod 218 to collar 296 which is axially slidable along handle slots 286 and 288 while annular recess 300 in collar 296 provides for 360.degree. of rotation of collar 296 around handle 214);
a locking member (304) (Figs. 12, 15) connected to the elongate handle body (214) and movable between a locked position and unlocked position, the locking (304) member being in contact with the thumb wheel (296) and restricting movement of the thumb wheel (296) along the longitudinal axis in the locked (Col. 13, l. 41- 57),
wherein the thumb wheel (296) further comprises one or more protrusions (310) (Fig. 14) configured to prevent the thumb wheel (296) from being removed from the elongated body (214) (Col. 13, l. 30- 40 - - Collar 296 is connected to drive rod 218 by a connection means comprising a pin 310 that is driven through the collar pin bore 298 and mounted in an opening 312 in the proximal portion of drive rod 218 so that the opposed end portions of pin 310 extend past opening 312 and through the opposed handle slots 286 and 288, and are received in the annular recess 300 in collar 296. That way, pin 310 connects drive rod 218 to collar 296 which is axially slidable along handle slots 286 and 288 while annular recess 300 in collar 296 provides for 360.degree. of rotation of collar 296 around handle 214).
Regarding claim 20, Jackson discloses a multipurpose handle for delivery or retrieval of a medical device (Abstract; Col. 13, l. 41- 57 - - multipurpose handle 214 for medical grasper 220 capable of retrieving a medical device), the multipurpose handle comprising:
an elongate handle body (214) (Figs. 12- 13) having a proximal end extending to a distal end defining a longitudinal axis, the elongate handle body having a cutout (286, 288) (Figs. 12- 13) defining a movement space therein;
a thumb wheel (296) (Figs. 12- 15) having a proximal face and a distal face, the thumb wheel (296) disposed within the cutout of the elongate handle body (286, 288) and connected to the medical device (14) (Fig. 12), the thumb wheel (296) being movable within the cutout (286, 288) along the longitudinal axis and rotatable within the cutout (286, 288) (Col. 13, l. 30- 40 - - Collar 296 is connected to drive rod 218 by a connection means comprising a pin 310 … That way, pin 310 connects drive rod 218 to collar 296 which is axially slidable along handle slots 286 and 288 while annular recess 300 in collar 296 provides for 360.degree. of rotation of collar 296 around handle 214);
a locking member (304) (Figs. 12, 15) connected to the elongate handle body (214) and movable between a locked position and unlocked position, the locking (304) member being in contact with the thumb wheel (296) and restricting movement of the thumb wheel (296) along the longitudinal axis in the locked (Col. 13, l. 41- 57),
wherein the thumb wheel (296) is connected to the medical device (14) such that longitudinal movement of the thumb wheel (296) within the cutout (286, 288) along the longitudinal axis moves the medical device (14) longitudinally and rotation of the thumb wheel (296) within the cutout (286, 288) rotates the medical device (14) (Col. 13, l. 41- 57 - - rotating thumb wheel allows for different annular positions of grasper and sliding thumb wheel longitudinally deploys strap sections 230, 232 to change size of loop 234; see also Col. 14, l.41-57).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the cutout is droplet shaped.
The closest cited prior art references Knippel and Jackson do not teach or suggest, alone or in combination, cutouts that are droplet shaped.  Knippel discloses an elongated space 34 that permits the carriage assembly 40 to travel (See Fig. 1) (P. [0033]).  Jackson teaches two diametrically opposed axially extending slots 286 and 288 to accommodate pin 310 (See Fig. 13) (Col. 13, l. 30- 40).  As such, a person having ordinary skill in the art would not have been a reason to modify the respective cutouts to have a droplet shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             
/KELLY J BEKKER/            Supervisory Patent Examiner, Art Unit 3771